Citation Nr: 9935098	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a lumbar puncture with nerve root damage L5-S1.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from August 1968 to July 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO), which 
denied a rating in excess of 10 percent for residuals of a 
lumbar puncture with nerve root damage L5-S1.  (During this 
appeal, the appellant relocated to an area served by the Los 
Angeles RO.  References to the RO should be interpreted as 
either the San Diego RO or Los Angeles RO, unless otherwise 
specified.)  


REMAND

The claim is well grounded as it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The appellant most recently had a VA examination to evaluate 
the nature and severity of the disability in November 1996.  
The examiner reviewed the appellant's history, including 
diagnostic tests conducted in 1993 and 1994.  He also 
discussed the orthopedic symptoms, although in general terms 
he also addressed the neurologic aspects of the disability.  

The Board is not required, pursuant to its duty to assist to 
remand solely because of the passage of time since the 
preparation of an otherwise adequate examination report.  An 
exception to this general rule exists to the extent that the 
appellant asserts that the disability in question has 
undergone increase in severity since the time of the 
examination.  In this case, the appellant has so asserted.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Therefore, the case is REMANDED for the following 
development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for a 
lumbar spine disability since September 
1998 and the dates of such treatment.  
After securing any necessary releases, 
the RO should obtain copies of clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The RO should schedule the appellant 
for VA orthopedic and neurologic 
examination to determine the nature and 
severity of the service-connected 
residuals of a lumbar puncture with nerve 
root damage L5-S1.  The claims folder and 
a copy of this REMAND must be made 
available to the physicians for review in 
conjunction with the examinations.  All 
necessary tests, including x-ray studies 
and range of motion measurements, should 
be accomplished.  The examination reports 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  Each examiner should be 
asked to determine the severity of any 
neurologic symptoms affecting the lower 
extremities and the severity of any 
intervertebral disc syndrome and whether 
there are any persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, and the frequency and 
duration of any relief from these 
symptoms.  Each examiner should also be 
asked to express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or with 
prolonged use and whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The rationale for all 
opinions expressed should be set forth in 
the examination reports.  

(a)  A copy of the letter informing the 
appellant of the scheduled examinations 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  

(b)  If the appellant fails to report for 
a scheduled examination, the RO should 
give him an opportunity to provide "good 
cause" as to why he failed to appear.  
The RO should review any submission from 
the appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(1)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(2)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claim.  In doing so, the RO should apply 
the facts to the criteria of Diagnostic Codes 5292, 5293, and 
8599-8623, with consideration, where applicable, of the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
See also 38 C.F.R. § 4.40 and 4.45.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board.  The appellant 
has the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


